



COURT OF APPEAL FOR ONTARIO

CITATION: Jadhav v. Jadhav, 2019 ONCA 660

DATE: 20190816

DOCKET: C66540

Paciocco, Harvison Young and Zarnett JJ.A.

BETWEEN

Narendra Sahebrao Jadhav

Applicant (Appellant in Appeal)

and

Shilpa Narendra Jadhav

Respondent (Respondent in Appeal)

Narendra Jadhav, in person

Cheryl Hodgkin, for the respondent

Heard: August 15, 2019

On appeal from the order of Justice Kirk W. Munroe of the
    Superior Court of Justice, dated January 18, 2019.

APPEAL BOOK ENDORSEMENT


[1]

The appeal is quashed. There is a limited authority to review a decision
    denying leave to appeal to the Divisional Court but that authority lies with
    the Divisional Court, not with this court. Notwithstanding that the respondent
    would like the matter dealt with today, jurisdiction cannot be conferred by
    agreement.

[2]

This is not a case for costs. The respondent supported the view that we
    should hear the appeal, the offer she reviewed dealt with the merit of the
    underlying issues, and is not relevant to costs in this situation.


